Citation Nr: 1538797	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability (other than bilateral pes planus), to include left plantar fibromatosis and bilateral bunion deformities and callus sub fourth on the right).

2.  Entitlement to service connection for bilateral pes planus.  

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated in April 2008 and August 2008.  By these rating actions, the RO denied service connection for right and left foot disabilities.  The Veteran appealed these adverse determinations to the Board.   

The Veteran testified before the undersigned at a hearing conducted at the above RO in November 2011.  A copy of the hearing transcript has been associated with the Veteran's physical claims file.

In an August 2014 decision, the Board denied service connection for right and left foot disorders, to include disorders of the skin, bone abnormalities, toenail disorder and pes planus of each foot.  The Veteran appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court vacated the Board's decision and remanded the matters on appeal to the Board consistent with instructions in a Joint Motion for Vacatur and Remand (JMR) agreed to by the Secretary of Veterans Affairs and Veteran's Counsel (parties).   

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his bilateral foot disorders (other than pes planus, currently diagnosed as left plantar fibromatosis, bilateral bunion deformities and callus sub fourth on the right), are due to military service.


CONCLUSION OF LAW

The criteria are met for service connection for a bilateral foot disability (other than pes planus), diagnosed as left plantar fibromatosis, bilateral bunion deformities and callus sub fourth on the right.  38 U.S.C.A. §§ 1110, 1131, 5103, 510A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

 The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board also acknowledges that various judicial decisions have addressed the notice and assistance requirement of the VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the benefit in full in its decision below, it need not consider the question of VCAA compliance.  The RO will have the opportunity to address the issues of the appropriate disability rating and effective date of the award at the time it implements the Board's decision.  At this time, any deficiency is harmless with respect to this issue presently being decided.


II. Laws and Regulations

The Veteran seeks service connection for a bilateral foot disorder (other than bilateral pes planus). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the evidence does not show that the Veteran has a chronic disease listed in 3.309(a), the tenets of 3.303(b) are not for application in the instant appeal. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).


III. Legal Analysis

In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and will award service connection for a bilateral foot disability, as limited to its characterization as left plantar fibromatosis and bilateral bunion deformities and callus sub fourth on the right.  There are VA and private opinions that are against and supportive of the claim.  

Evidence in support of the claim includes an October 2008 report, prepared by Dr. D. C., the Veteran's treating podiatrist.  Dr. D. C. evaluated the Veteran's feet and reviewed the Veteran's record, notably his service treatment records, which were positive for treatment for calluses of both feet and Athlete's foot in April 1963 and January 1965 and an injury to the right fifth tarsal bone on survival training in March 1966.  Dr. D. C. diagnosed the Veteran with left plantar fibromatosis, bunion deformities, which were greater on the right foot than the left, and right sub-fourth callus.  Overall, Dr. D. C. opined that it was his professional opinion, beyond a degree of medical certainty, that the Veteran's foot disabilities, had extended from the time he was in the service in 1963 and had increased in severity with time.  (See October 2008 opinion, prepared by Dr. D. C.). 

Evidence against the claim includes an April 2012 VA examiner's opinion.  After a review of the Veteran's service treatment records and physical evaluation of his feet, the VA examiner diagnosed the Veteran with pes planus; bilateral hallux valgus deformity; Tailors bunion of the left foot; hammer toes deformities 2-4, bilaterally, recurrent plantar fascial nodules of the left foot; tinea pedis, callous second toe dorsum and plantar metatarsal phalangeal joint; and, metatarsalgia.  The VA examiner opined that it was less likely than not that the Veteran's complaints of having had bilateral foot pain since military service were related to an injury to the right foot during that time because there was no evidence of a chronic disability of the right foot caused by the injury to the right fifth tarsal bone in service.  The examiner noted that the Veteran's pain was not located over the right fifth tarsal bone and the pain the Veteran described at the examination was noted to be bilateral and not just the right foot.  Additionally, the Veteran did not report any other foot pain in service after the injury to his fifth tarsal bone in March 1966. The examiner also concluded that it was less likely than not that any of the diagnosed disorders of the feet, aside from pes planus, were etiologically related to the Veteran's period of active duty service.  The examiner's rationale was that there was no evidence that the Veteran was diagnosed with any chronic foot condition while in service.  She noted that there was also no clinically objective evidence after service of continuity of symptomatology until 2004 when the Veteran first sought treatment for his foot condition.

The VA examiner also concluded that there was no evidence that bilateral hallux valgus deformity with crossing of the second toe over the hallux valgus great toe, Tailors bunion of the left foot, hammer toe deformities of digits two through four bilaterally, recurrent plantar fascial nodule of the left foot and plantar fascial nodule present on the right foot, or metatarsalgia first manifested in service.  The examiner reported that while there was documentation of a callous that was treated in service, the description of the callous in service was under the second metatarsal head which was not consistent with the location of the callouses noted at the examination.  Also, while athlete's foot was present between the fourth and fifth toes of the feet in service, the examiner indicated that there is evidence that the Veteran was treated for athlete's foot prior to service with good recovery and as such Athlete's foot did not first manifest in service.  The examiner also concluded that there was no indication that any of the diagnosed foot conditions were secondary to pes planus because there is no etiological link in the medical literature that pes planus caused any of the variously diagnosed foot disorders.  The examiner noted that only athlete's foot was noted to pre-exist service.  

In light of the private and VA conflicting opinions, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's bilateral foot disability, plantar fibromatosis, bilateral bunion deformities and callus sub-fourth on the right,  is related to military service.  Consequently, the Board will resolve all reasonable doubt in his favor and will award service connection for bilateral foot disability (other than pes planus), plantar fibromatosis, and bilateral bunion deformities and callus sub-fourth on the right. 


ORDER

Service connection for a bilateral foot disability (other than pes planus), diagnosed as plantar fibromatosis, bilateral bunion deformities and callus sub-fourth on the right, is granted. 


REMAND

The Board finds that additional substantive development is warranted prior to further appellate review of the claim for service connection for bilateral pes planus.  Specifically, to schedule the Veteran for a VA examination by a podiatrist to determine whether there is clear and unmistakable evidence that the Veteran's preexisting pes planus underwent a permanent increase in severity beyond its natural progression during military service, as requested by the Parties in the April 2015 JMR.  (See April 2015 JMR at pages (pgs.) 11-12)).  In addition, and as noted by the parties in the JMR, in denying the Veteran's claim for service connection for bilateral pes planus, the examiner relied on the absence of medical documentation of an in-service injury in formulating a negative nexus opinion.  (See April 2015 JMR at pgs. 13-14, quoting Dalton v. Nicholson, 21 Vet. App. 23 (2007)).  As argued by the Parties, the VA examiner's statement that there was no permanent aggravation of the Veteran's pre-existing pes planus because the evidence did not show that there were complaints of, or treatment for, increasing foot pain from 1963 to 1967 except for an episode in 1966, when the Veteran suffered an injury to the right fifth metatarsal, was in stark contrast to his credible testimony before the undersigned that he had experienced bilateral foot pain during service and that it had continued since discharge.  

Thus, in view of the inadequacies of the April 2012 VA examiner's opinion, as outlined in the April 2015 JMR, the issue of entitlement to service connection for bilateral pes planus is remanded, to afford the Veteran a VA examination (not just an opinion) as to the etiology of this disability.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral pes planus.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner must state whether the Veteran currently has bilateral pes planus.  If so, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that there was any increase in this disability in service.  If so, the examiner should opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the increase in disability during service was due to the natural progression of the pre-existing condition.

In answering the latter requested question,  the examiner is hereby notified to use the clear and unmistakable standard where requested.

The examiner should specifically consider the service and post-service treatment records, together with all the other evidence of record in responding to the questions listed above.  In answering the requested questions, the VA examiner is requested to comment on the VA examiner's April 2012 opinion.  

The examiner must consider the Veteran's lay statements, which may not be disregarded merely because the record contains no corroborating, contemporaneous medical evidence.  If the examiner finds that the Veteran's lay statements of history of the disorder are not credible, he/she must explain why this is so.

The rationale for all opinions expressed should be provided. If the examiner cannot provide a requested opinion without resorting to mere speculation, s/he should so indicate and explain the factors that prevent him/her from offering the opinion.

2.  After the development requested has been completed, the AOJ should review the examiner's report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner has documented his or her review of all pertinent records in the claims file, to include any records uploaded to Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After the above actions have been completed, readjudicate the Veteran's claim for service connection for bilateral pes planus.  Competency and credibility of the Veteran's lay statements should be discussed.  If the claim remains denied, issue the Veteran and his attorney a supplemental statement of the case, and afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


